184 Ga. App. 412 (1987)
361 S.E.2d 527
IN THE INTEREST OF C. D. L.
74853.
Court of Appeals of Georgia.
Decided September 18, 1987.
Rehearing Denied October 1, 1987.
Jonathan W. Hibbert, for appellant.
Lewis R. Slaton, District Attorney, George J. Robinson, Jr., Joseph J. Drolet, Benjamin H. Oehlert III, Assistant District Attorneys, *413 for appellee.
BEASLEY, Judge.
Having been found to have committed a designated felony, aggravated assault, in a prior adjudicatory hearing, juvenile C. D. L. appeals from the disposition order placing him in the custody of the Division of Youth Services, Department of Human Resources. See OCGA § 15-11-37.
The sole enumeration of error contests the sufficiency of the evidence to sustain a finding that C. D. L. committed an aggravated assault. Where a juvenile is charged with an offense which for an adult would be a crime, the standard of proof in the lower court is "beyond a reasonable doubt." OCGA § 15-11-33 (c); T. K. v. State, 126 Ga. App. 269, 276 (3) (190 SE2d 588) (1972). On appeal we thus apply the rule of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), which is whether a rational trier of fact could reasonably have found from the evidence presented proof that the juvenile committed the offense beyond a reasonable doubt. In the Interest of J. P., 160 Ga. App. 896, 897 (288 SE2d 607) (1982).
The evidence was conflicting. The victim could not identify C. D. L. as one of his assailants and neither could two other eyewitnesses. Another witness stated C. D. L. was not at the scene. However, one eyewitness positively identified C. D. L. as a member of the gang which assaulted the victim. In fact, she identified him as the leader and stated she saw him strike the victim and tell another boy "go get him," after which the boy kicked the victim. Thus, there was evidence that C. D. L. was a party to the crime as defined in OCGA § 16-2-20.
On appeal the Court is bound to construe the evidence with every inference and presumption in favor of upholding the findings of the trier of fact, here the trial court. In re J. P., 169 Ga. App. 744, 745 (315 SE2d 259) (1984). The issues of the credibility of the witnesses and the resolution of conflicts in the evidence fall within the province of the trial court. In the Interest of F. T., 165 Ga. App. 4 (299 SE2d 112) (1983). Application of these principles leads to the conclusion that the evidence was sufficient. See In re V. T., 168 Ga. App. 472, 473 (309 SE2d 629) (1983).
Judgment affirmed. McMurray, P. J., and Sognier, J., concur.